Morphy, J.,

delivered the opinion of the court.
The defendant, being sued as endorser of a promissory note, pleaded the general issue. The only point made in *545the cause turns on the insufficiency of the notice given to him. The certificate of the notary states, “that notice of protest was left at defendant’s domicil with a colored woman, he not being in, and there being no white person in or about the premises ” It has been held by this court, that notice of non-payment given to endorsers by leaving it at their dwelling houses, is sufficient. 6 Louisiana Reports, 729, Franklin vs. Verbois et al. Damages have been prayed for by appellee, and should, we think, be allowed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs, and ten per cent, damages.